DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, “a tube unit” is recited in both lines 3 and 6. It is unclear if both instances of “a tube unit” refer to the same tube unit or to different tube units. For the purpose of compact prosecution, both instances are interpreted as referring to the same tube unit. Claims 7-10 are also rejected based on their dependency on Claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delnevo et al (US 2005/0171475).
Claim 1, Delnevo discloses an extracorporeal blood circulation system (dialysis machine, Fig. 1) for monitoring blood level in a reservoir (container 5, Fig. 1) temporarily storing the blood, comprising:
a memory storage unit (memory portion of control unit 3, Fig. 1; ¶ [0018, 0021] the control unit receives information from the pressure sensor and uses the information to control the pump, therefore the information from the pressure sensor is stored at least temporarily and the control unit must comprise a memory) for storing blood pressure measurements from a pressure sensor (13, Fig. 1) monitoring a blood pressure within a tube unit (return branch 7, Fig. 1) conveying blood from the reservoir (5, Fig. 1) relative to atmosphere (¶ [0018, 0021]; the control unit receives information from the pressure sensor and uses the information to control the pump, therefore the information from the pressure sensor is stored at least temporarily and the control unit must comprise a memory); and
 a processing unit (processing portion of control unit 3, Fig. 1; ¶ [0022] the control unit receives information from the sensors and calculates the level of blood, therefore the control unit has a processing portion) that detects a height of a top surface of the blood stored in the reservoir (5, Fig. 1) based on changes in the blood pressure measurements and a conservation of mechanical energy of a blood flow inside the tube unit (7, Fig. 1; ¶ [0018-0023; 0026-0034; 0043]; the volume of blood is calculated using gas laws, where the pressure sensor in the tube unit allows for calculation of a flow rate out of the reservoir which is necessary for calculating the volume of blood; once the volume is calculated, the level of the blood can be calculated because the size of the container is known).
Claim 11, Delnevo discloses a method of operating an extracorporeal blood circulation system (dialysis machine, Fig. 1), comprising:
temporarily storing blood in a reservoir (container 5, Fig. 1);
conveying blood from the reservoir (5, Fig. 1) via a tube unit (return tube 7, Fig. 1);
generating blood pressure measurements of a blood pressure within the tube unit (7, Fig 1) relative to atmosphere (¶ [0018, 0021] the control unit receives information from the pressure sensor and uses the information to control the pump); and
detecting a height of a top surface of the blood stored in the reservoir based on changes in the blood pressure measurements and a conservation of mechanical energy of a blood flow inside the tube unit (7, Fig. 1; ¶ [0018-0023; 0026-0034; 0043]; the volume of blood is calculated using gas laws, where the pressure sensor in the tube unit allows for calculation of a flow rate out of the reservoir which is necessary for calculating the volume of blood; once the volume is calculated, the level of the blood can be calculated because the size of the container is known).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delnevo et al (US 2005/0171475) in view of Ahlmen et al (US 2009/0165787) further in view of Bernoulli Equation (engineeringtoolbox.com).
Regarding Claim 2, the primary embodiment of Fig. 1 of Delnevo is silent whether the memory storage unit further stores blood density information, gravitation acceleration information, and flow velocity information from a flow rate measurement unit which is located in the tube unit; and wherein the processing unit 1) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the flow velocity information, 2) determines a measured energy at the tube unit based on 
A second embodiment of Delnevo discloses utilizing a flow rate sensor (14, Fig. 1) instead of pressure sensor (13, Fig. 1) to provide an alternate method of calculating the volume of the fluid (¶ [0018]). However, one of ordinary skill in the art would find it obvious to combine both embodiments and to use both a pressure sensor (13, Fig. 1) and a flow rate sensor (14, Fig. 1), where the flow rate sensor provides flow velocity information that is stored in the memory storage unit. This would provide multiple methods of calculating volume and therefore multiple methods of calculating height, which would build redundancy into the system and provide for a built in check of the calculations performed by the system.
Delnevo is silent whether the memory storage unit further stores blood density information and gravitational acceleration information and wherein the processing unit 1) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the flow velocity information, 2) determines a measured energy at the tube unit based on the flow velocity information, the pressure measurements, the blood density information, and the gravitational acceleration information, and 3) determines the height based on the calculated liquid level energy and the measured energy.
Ahlman teaches a medical liquid delivery system, thus being in the same field of endeavor, where fluid level within a reservoir is determined based on differential pressure measurements, density of the fluid, and gravitational acceleration information 
Delnevo/Ahlmen is silent whether the processing unit 1) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the flow velocity information, 2) determines a measured energy at the tube unit based on the flow velocity information, the pressure measurements, the blood density information, and the gravitational acceleration information, and 3) determines the height based on the calculated liquid level energy and the measured energy.
However, fluid mechanics is defined by various principles which are derived from the law of conservation of energy. These principles, such as Bernoulli’s principle, are well known. Bernoulli’s equation, as found on engineeringtoolbox.com, is as follows:
p1 / ρ + v12 / 2 + g h1 = p2 / ρ + v22 / 2 + g h2 – Eloss = constant
where h1 is the height of the surface of the blood in the reservoir and h2 is the height of the sensors within the tube extending from the reservoir. H2 can be set to zero and can be considered the reference point for the system, and the energy loss can be 
p1 / ρ + g h1 = p2 / ρ + v22 / 2
In the combination of Delnevo/Ahlmen, ρ and g are constants that are incorporated into the memory unit to allow for calculations, as set forth above. P1 is measured by pressure sensor 11, P2 is measured by pressure sensor 13, and v2 is measured by flow rate sensor 14 of Delnevo in the combination set forth above. This allows for the h1, or the height of the blood within the reservoir, to be calculated using the known values. Performing this calculation results in calculating a theoretical surface energy level which is equal to the measured energy level at the measurement location, and then utilizing the differences between the values to solve for the height of the fluid level. Therefore, one of ordinary skill in the art would be motivated to modify the device of Delnevo/Ahlmen to include further calculations based on known fluid mechanics principles to provide an additional way to solve for the height of the fluid within the reservoir. This allows the device to compute the height in multiple manners, allowing the device to ensure accuracy, which is important during medical procedures.
Regarding Claim 3, Delnevo further discloses the height is based on a pressure loss coefficient characterizing a pressure loss (¶ [0032-0033], the pressure loss coefficient can be considered the P-Pb value) from the top surface of the blood stored in the reservoir (5, Fig. 1) to the tube unit (7, Fig. 1).
Regarding Claim 4, Delnevo further discloses the processing unit (3, Fig. 1) generates corrected pressure loss coefficient information based on a plurality of pressure loss coefficients determined in time series, and wherein the height is based on 
Regarding Claim 12, Delnevo is silent whether the detecting step is comprised of: measuring a flow velocity in the tube unit; determining a blood density; determining gravitational acceleration information; determining a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the flow velocity information; determining a measured energy at the tube unit based on the flow velocity information, the pressure measurements, the blood density information, and the gravitational acceleration information; and determining the height based on the calculated liquid level energy and the measured energy.
A second embodiment of Delnevo discloses utilizing a flow rate sensor (14, Fig. 1) instead of pressure sensor (13, Fig. 1) to provide an alternate method of calculating the volume of the fluid (¶ [0018]). However, one of ordinary skill in the art would find it obvious to combine both embodiments and to use both a pressure sensor (13, Fig. 1) and a flow rate sensor (14, Fig. 1), where the flow rate sensor provides flow velocity information that is stored in the memory storage unit. This would provide multiple methods of calculating volume and therefore multiple methods of calculating height, which would build redundancy into the system and provide for a built in check of the calculations performed by the system.
Delnevo is silent whether the memory storage unit further stores blood density information and gravitational acceleration information and wherein the processing unit 
Ahlman teaches a medical liquid delivery system, thus being in the same field of endeavor, where fluid level within a reservoir is determined based on differential pressure measurements, density of the fluid, and gravitational acceleration information (¶ [0017]; a per se known manner would utilize gravitational acceleration in the calculation for hydrostatic pressure). Utilizing pressure, density, and gravitational acceleration information to calculate a fluid level is well known in the art and is demonstrated by the formula P = ρgh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Delnevo to incorporate blood density information and gravitational acceleration information into the memory storage unit to allow for additional means of calculating the blood level within the reservoir to build in further redundancy and allow for multiple calculation checks, ensuring the calculations are accurate.
Delnevo/Ahlmen is silent whether the processing unit 1) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the flow velocity information, 2) determines a measured energy at the tube unit based on the flow velocity information, the pressure measurements, the blood density information, and the 
However, fluid mechanics is defined by various principles which are derived from the law of conservation of energy. These principles, such as Bernoulli’s principle, are well known. Bernoulli’s equation, as found on engineeringtoolbox.com, is as follows:
p1 / ρ + v12 / 2 + g h1 = p2 / ρ + v22 / 2 + g h2 – Eloss = constant
where h1 is the height of the surface of the blood in the reservoir and h2 is the height of the sensors within the tube extending from the reservoir. H2 can be set to zero and can be considered the reference point for the system, and the energy loss can be considered negligible. Similarly, v1 can be set to zero because the fluid flow at the surface of the fluid is negligible. Simplifying the equation yields:
p1 / ρ + g h1 = p2 / ρ + v22 / 2
In the combination of Delnevo/Ahlmen, ρ and g are constants that are incorporated into the memory unit to allow for calculations, as set forth above. P1 is measured by pressure sensor 11, P2 is measured by pressure sensor 13, and v2 is measured by flow rate sensor 14 of Delnevo in the combination set forth above. This allows for the h1, or the height of the blood within the reservoir, to be calculated using the known values. Performing this calculation results in calculating a theoretical surface energy level which is equal to the measured energy level at the measurement location, and then utilizing the differences between the values to solve for the height of the fluid level. Therefore, one of ordinary skill in the art would be motivated to modify the device of Delnevo/Ahlmen to include further calculations based on known fluid mechanics principles to provide an additional way to solve for the height of the fluid within the 
Regarding Claim 13, Delnevo further discloses the height is based on a pressure loss coefficient characterizing a pressure loss (¶ [0032-0033], the pressure loss coefficient can be considered the P-Pb value) from the top surface of the blood stored in the reservoir (5, Fig. 1) to the tube unit (7, Fig. 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Delnevo et al (US 2005/0171475) in view of Wilson (US 2016/0334261).
Regarding Claim 5, Delnevo is silent whether the processing unit detects occurrence of a height indicating an abnormality, and generates a notification upon detection of the occurrence of abnormality.
Wilson teaches an extracorporeal blood circulation circuit, thus being in the same field of endeavor, where a controller which interfaces with the circulation pump can receive signals from a fluid level sensor (¶ [0063]) that senses the level of blood within a reservoir, and the controller can utilize the indication of the level within the reservoir to trigger an alert or alarm (¶ [0040]). This allows the operator to know if the pump speed needs to be changed based on the level of fluid within the reservoir (¶ [0040, 0052]). 
Therefore, it would have been obvious to modify the device of Delnevo to have the processing unit detect the occurrence of a height indicating an abnormality and to generate a notification upon detection of the occurrence of abnormality, as motivated by Wilson (¶ [0040, 0063]). This allows the operator to know if parameters of the device need to be changed to continue optimal function (as motivated by Wilson ¶ [0040, 0052]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delnevo et al (US 2005/0171475) in view of Kato et al (US 6123519).
Regarding Claim 6, Delnevo discloses an extracorporeal blood circulation (dialysis machine, Fig. 1) comprising:
a blood reservoir (container 5, Fig. 1);
a tube unit (return branch 7, Fig. 1) conveying blood from the reservoir (5, Fig. 1);
a pressure measurement unit (pressure sensor 13, Fig. 1) coupled to the tube unit (7, Fig. 1) generating blood pressure measurements of a blood pressure within a tube unit (7, Fig. 1) relative to atmosphere (¶ [0018]);
a memory storage unit (memory portion of control unit 3, Fig. 1; ¶ [0018, 0021] the control unit receives information from the pressure sensor and uses the information to control the pump, therefore the information from the pressure sensor is stored at least temporarily and the control unit must comprise a memory) for storing blood pressure measurements; and
 a processing unit (processing portion of control unit 3, Fig. 1; ¶ [0022] the control unit receives information from the sensors and calculates the level of blood, therefore the control unit has a processing portion) that detects a height of a top surface of the blood stored in the reservoir (5, Fig. 1) based on changes in the blood pressure measurements and a conservation of mechanical energy of a blood flow inside the tube unit (7, Fig. 1; ¶ [0018-0023; 0026-0034; 0043]; the volume of blood is calculated using gas laws, where the pressure sensor in the tube unit allows for calculation of a flow rate out of the reservoir which is necessary for calculating the volume of blood; once the 
Delnevo is silent whether the system comprises an artificial lung unit that performs gas exchange on the conveyed blood of a target person.
Kato discloses a blood reservoir, thus being in the same field of endeavor, which can be utilized with an extracorporeal blood circulation system that comprises an artificial lung which removes carbon dioxide and adds oxygen to the blood (Col. 1 lines 16-34) to allow a machine to perform gas exchange for the patient if the patient is unable to.
Therefore, it would have been obvious to modify the system of Delnevo to include an artificial lung that performs gas exchange on the conveyed blood, as taught by Kato (Col. 1 lines 16-34) to allow the machine to perform gas exchange for the patient while the patient is unable to oxygenate their own blood.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Delnevo et al (US 2005/0171475) in view of Kato et al (US 6123519) further in view of Ahlmen et al (US 2009/0165787) further in view of Bernoulli Equation (engineeringtoolbox.com).
Regarding Claim 7, the primary embodiment of Fig. 1 of Delnevo is silent whether the memory storage unit further stores blood density information, gravitation acceleration information, and flow velocity information from a flow rate measurement unit which is located in the tube unit; and wherein the processing unit 1) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the 
A second embodiment of Delnevo discloses utilizing a flow rate sensor (14, Fig. 1) instead of pressure sensor (13, Fig. 1) to provide an alternate method of calculating the volume of the fluid (¶ [0018]). However, one of ordinary skill in the art would find it obvious to combine both embodiments and to use both a pressure sensor (13, Fig. 1) and a flow rate sensor (14, Fig. 1), where the flow rate sensor provides flow velocity information that is stored in the memory storage unit. This would provide multiple methods of calculating volume and therefore multiple methods of calculating height, which would build redundancy into the system and provide for a built in check of the calculations performed by the system.
Delnevo is silent whether the memory storage unit further stores blood density information and gravitational acceleration information and wherein the processing unit 1) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the flow velocity information, 2) determines a measured energy at the tube unit based on the flow velocity information, the pressure measurements, the blood density information, and the gravitational acceleration information, and 3) determines the height based on the calculated liquid level energy and the measured energy.
Ahlmen teaches a medical liquid delivery system, thus being in the same field of endeavor, where fluid level within a reservoir is determined based on differential 
Delnevo/Ahlmen is silent whether the processing unit 1) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitation acceleration information, and the flow velocity information, 2) determines a measured energy at the tube unit based on the flow velocity information, the pressure measurements, the blood density information, and the gravitational acceleration information, and 3) determines the height based on the calculated liquid level energy and the measured energy.
However, fluid mechanics is defined by various principles which are derived from the law of conservation of energy. These principles, such as Bernoulli’s principle, are well known. Bernoulli’s equation, as found on engineeringtoolbox.com, is as follows:
p1 / ρ + v12 / 2 + g h1 = p2 / ρ + v22 / 2 + g h2 – Eloss = constant
where h1 is the height of the surface of the blood in the reservoir and h2 is the height of the sensors within the tube extending from the reservoir. H2 can be set to zero 
p1 / ρ + g h1 = p2 / ρ + v22 / 2
In the combination of Delnevo/Ahlmen, ρ and g are constants that are incorporated into the memory unit to allow for calculations, as set forth above. P1 is measured by pressure sensor 11, P2 is measured by pressure sensor 13, and v2 is measured by flow rate sensor 14 of Delnevo in the combination set forth above. This allows for the h1, or the height of the blood within the reservoir, to be calculated using the known values. Performing this calculation results in calculating a theoretical surface energy level which is equal to the measured energy level at the measurement location, and then utilizing the differences between the values to solve for the height of the fluid level. Therefore, one of ordinary skill in the art would be motivated to modify the device of Delnevo/Ahlmen to include further calculations based on known fluid mechanics principles to provide an additional way to solve for the height of the fluid within the reservoir. This allows the device to compute the height in multiple manners, allowing the device to ensure accuracy, which is important during medical procedures.
Regarding Claim 8, Delnevo further discloses the height is based on a pressure loss coefficient characterizing a pressure loss (¶ [0032-0033], the pressure loss coefficient can be considered the P-Pb value) from the top surface of the blood stored in the reservoir (5, Fig. 1) to the tube unit (7, Fig. 1).
Regarding Claim 9, Delnevo further discloses the processing unit (3, Fig. 1) generates corrected pressure loss coefficient information based on a plurality of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Delnevo et al (US 2005/0171475) in view of Kato et al (US 6123519) further in view of Wilson (US 2016/0334261).
Regarding Claim 10, Delnevo is silent whether the processing unit detects occurrence of a height indicating an abnormality, and generates a notification upon detection of the occurrence of abnormality.
Wilson teaches an extracorporeal blood circulation circuit, thus being in the same field of endeavor, where a controller which interfaces with the circulation pump can receive signals from a fluid level sensor (¶ [0063]) that senses the level of blood within a reservoir, and the controller can utilize the indication of the level within the reservoir to trigger an alert or alarm (¶ [0040]). This allows the operator to know if the pump speed needs to be changed based on the level of fluid within the reservoir (¶ [0040, 0052]). 
Therefore, it would have been obvious to modify the device of Delnevo to have the processing unit detect the occurrence of a height indicating an abnormality and to generate a notification upon detection of the occurrence of abnormality, as motivated by Wilson (¶ [0040, 0063]). This allows the operator to know if parameters of the device need to be changed to continue optimal function (as motivated by Wilson ¶ [0040, 0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781